Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 1 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 2 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 3 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 4 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 5 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 6 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 7 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 8 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 9 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 10 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 11 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 12 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 13 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 14 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 15 of 24
Case 21-11271-abl   Doc 1   Entered 03/17/21 12:05:27   Page 16 of 24
                    Case
Medolac Laboratories,     21-11271-abl
                       A Public            Doc 1 Revenue
                                Benefit Corporation
                                          Internal   EnteredService
                                                              03/17/21 12:05:27   Page County
                                                                                  Clark 17 of 24Treasurer
806 Buchanan Blvd., Ste. 115-228          Attn: Bankruptcy Dept/Managing Agent    c/o Bankruptcy Clerk
Boulder City, NV 89005                    P.O. Box 7346                           500 S. Grand Central Pkwy
                                          Philadelphia, PA 19101                  P.O. Box 551220
       x
       a
       M
       s
       A
       o
       t
       i
       d
       e
       r
       C
       {
       1
       k
       b
       }


                                                                                  Las Vegas, NV 89155

Clark County Assessor                   Dept. of Empl, Training & Rehab           Nevada Dept. of Taxation
c/o Bankruptcy Clerk                    Employment Security Division              Bankruptcy Section
500 S. Grand Central Pkwy               500 East Third Street                     555 E. Washington Avenue #1300
Box 551401                              Carson City, NV 89713                     Las Vegas, NV 89101
Las Vegas, NV 89155

Social Security Administration          Adogy                                     Albertson's Companies
Attn: Bankruptcy Desk/Managing Agent    c/o John Rampton                          Attn: Managing Agent/Legal Dep't
PO Box 33021                            13512 Aintree Avenue                      3834 Collections Center Dr.
Baltimore, MD 21290-3021                Draper, UT 84020                          Chicago, IL 60693


Albertsons Companies                    Amerex Instruments, Inc.                  Aquatic Research
Attn: Legal Department                  Attn: Bankr.Dept/Managing Member          Attn: Bankr.Dept/Managing Member
250 Parkcenter Blvd.                    3951 Industrial Way Suite C               15300 Bothwell Way NE
P.O. Box 83726                          Concord, CA 94520                         Lake Forests Park, WA 98155
Boise, ID 83726

Bayne & Associates                      Berrey Investment, LLC                    BioMerieux, Inc.
Attn: Bankr.Dept/Managing Member        Attn: Michael Berry                       Attn: Bankr.Dept/Managing Member
601 Pennsylvania Avenue NW              6305 SW Rosewood Street Suite D           PO Box 500308
Ste. 900 South Building                 Lake Oswego, OR 97035                     St. Louis, MO 63150-0308
Washington, DC 20004

Boly Welch                              Boulder City Disposal                     California Franchise Tax Board
Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member          P.O. Box 942857
920 SW Sixth Avenue, Suite 100          P.O. Box 61288                            Sacramento, CA 94257-0500
Portland, OR 97204                      Boulder City, NV 89006


California Secretary of State           California Strategies & Advocacy, LLC     CenturyLink
Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member          Attn: Bankr.Dept/Managing Agent
PO Box 944228,                          980 Ninth Street, Suite 2000              100 CenturyLink Drive
Sacramento, CA 94244-2280               Sacramento, CA 95814                      Monroe, LA 71203


Chenoweth Law Group, PC                 CIDA                                      City of Boulder City
Attn: Brian D. Chenoweth, Esq.          Attn: Bankr.Dept/Managing Member          Attn: Bankr.Dept/Managing Member
510 S.W. Fifth Ave., 4th Floor          15895 SW 72nd Ave. Suite 200              401 California Avenue
Portland, OR 97204-2138                 Portland, OR 97224                        Boulder City, NV 89005-2600


Cold-Tech Refrigeration                 Cole Industrial, Inc.                     CrestMark Vendor Finance
Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member          Attn: Managing Member
PO Box 33686                            5924 203rd St. SW                         5480 Corporate Dr., Ste. 350
Las Vegas, NV 89133                     Lynnwood, WA 98036                        Troy, MI 48098


Domino Amjet, Inc.                      Domino Amjet, Inc.                        Dongguan Senbao Purifying Equip. C
Attn: Bankr.Dept/Managing Member        Attn: Managing Agent                      Attn: Bankr.Dept/Managing Member
3809 Collection Center Drive            1290 Lakeside Dr.                         No. 88, Qiaolang Road
Chicago, IL 60693                       Gurnee, IL 60031                          Dongguan City, China 523000
Dr. David H. Adamkin,Case
                        MD21-11271-abl Drinker
                                        Doc 1 Biddle
                                                  Entered  03/17/21
                                                       & Reath  LLP 12:05:27   Page
                                                                               DTI    18 of 24
                                                                                    Portland
9109 Brookwood Path                    Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
Louisville, KY 40241                   One Logan Square, Ste. 2000             PO Box 204010
                                       Philadelphia, PA 19103-6996             Dallas, TX 75320-4010


Ecolab Pest Elimination                Einerhand Science & Innovation          Eurofins DQCI, LLC
Attn: Bankr.Dept/Managing Member       Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
26252 Network Place                    Beatrixlann 9 1815 JN                   Dept CH 16828
Chicago, IL 60673-1262                 Alkmaar The Netherlands                 Palatine, IL 60055-6828


Evans, Kristin                         Federal Express 6349-4561-0             Fournier Group
3787 Breakstone Drive                  Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
Fayetteville, AR 72764                 PO Box 7221                             510 SW 5th Avenue, Suite 701
                                       Pasadena, CA 91109-7321                 Portland, OR 97204


FSG Lawyers PC                         Full Tilt Capital, LLC                  Gerald B. Apel
Attn: James D. Stroffe, Esq.           Attn: Anthony Pompliano                 1037 Keys Dr.
19800 MacArthur Blvd., Suite 1100      5 West Hargett St, Suite 1101           Boulder City, NV 89005
Irvine, CA 92612-2425                  Raleigh, NC 27601


Goldstein & Associates Inc.            Goodwin Proctor LLP                     Grainger
Attn: Bankr.Dept/Managing Member       Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
10940 Wilshire Blvd., Ste. 600         100 Northern Avenue                     PO Box 419267
Los Angeles, CA 90024                  Boston, MA 02210                        Kansas City, MO 64141-6267


Greenberg Traurig                      Gregory P. Murphy                       H1 Law Group
Attn: Managing Member                  6327 SW Capitol Highway                 Attn: Eric Hone, Esq.
10845 Griffith Peak Drive              Portland, OR 97239                      701 N. Green Valley Pkwy, Suite 20
Las Vegas, NV 89135                                                            Henderson, NV 89074


Handy & Reagan, LLC                    Helmut Koehn, CPA, PC                   Honeycomb Portfolio LLC
Attn: Bankr.Dept/Managing Member       Attn: Helmut Koehn                      Attn: Azita Ardakani
4550 Kruse Way, Suite 330              7451 SW Coho Court, Suite 103           310 Meserole St.
Lake Oswego, OR 97035                  Tualatin, OR 97062                      Brooklyn, NY 11206


Hyman, Phelps & McNamara               InCorp Services Inc.                    Intero Life Sciences, LLC
Attn: Bankr.Dept/Managing Member       Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
700 Thirteenth Street, NW              PO Box 94438                            568 N. Serenity Hill Circle
Washington, DC 20005-5929              Las Vegas, NV 89193-4438                Chapel Hill, NC 27516


IPFS Corporation                       ITEC, LLC                               James River Insurance Co.
Attn: Bankr.Dept/Managing Member       Attn: Bankr.Dept/Managing Member        Attn: Richard J. Schmitzer, Preside
3522 Thomasville Road Ste.400          Mr. James Brophy Pres.                  6641 W Broad St #300
Tallahassee, FL 32309                  5125 Broadmore Drive                    Richmond, VA 23230
                                       Independence, MN 55359

Jeffrey Schumacher                     LabCorp                                 Larson & Zirzow, LLC
836 Marina Dr.                         Attn: Bankr.Dept/Managing Member        Attn: Matthew C. Zirzow, Esq.
Boulder City, NV 89005-1119            PO Box 12140                            850 E. Bonneville Ave.
                                       Burlington, NC 27216-2140               Las Vegas, NV 89101
Larson O'Brien LLPCase 21-11271-abl    Doc 1 Ellis
                                      Leason     Entered 03/17/21 12:05:27     Page 19
                                                                               Liquid    of 24
                                                                                      Gold, LLC
Attn: Bankr.Dept/Managing Member      Attn: Bankr.Dept/Managing Member         c/o Womble Bond Dickinson (US) LL
555 South Flower Street, Ste. 4400    One Barker Avenue, Fifth Floor           Attn: Nicholas T. Verna, Esq.
Los Angeles, CA 90071                 White Plains, NE 10601-1526              1313 N. Market St., Suite 1200
                                                                               Wilmington, DE 19801

M2 Lease Funds, LLC                   Marie Boone-Clark                        Markowitz Herbold PC
Attn: Managing Agent                  38600 N. 102nd Street                    Attn: Bankr.Dept/Managing Member
1175 N. Patrick Blvd., Suite 140      Scottsdale, AZ 85262                     1211 SW Fifth Avenue, Suite 3000
Brookfield, WI 53045                                                           Portland, OR 97204-3730


Martin Villafana                      Mary Horlock                             Mary Jane Frincke
3055 Degan Drive.                     c/o Medolac Laboratories, PBC            1267 Eastside Road
Bonita, CA 91902                      11031 Boulder City Pkwy                  El Cajon, CA 92020-1418
                                      Boulder City, NV 89005


Massachusetts Dep't of Revenue        McCarter & English, LLP                 McDonald & Wetle, Inc.
100 Cambridge St., 2nd Floor          Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
Boston, MA 02114                      Four Gateway Center 100 Mulberry Street 2020 NE 194th Street
                                      Newark, NJ 07102                        Portland, OR 97230


Michael Morris                        Mothers Milk Cooperative, Inc.           Navitas Credit Corp.
33175 Temecula Parkway A627           Attn: Thomas Kalchik                     Attn: Managing Agent/Bankrupcy De
Temecula, CA 92592                    524 S. Shaw Lane, Room 101               203 Fort Wade Rd., Suite 300
                                      East Lansing, MI 48824                   Ponte Vedra, FL 32081


Neway Packaging Corporation           Nutrispectives                           O'Reilly Law Group, LLC
Attn: Bankr.Dept/Managing Member      Attn: Bankr.Dept/Managing Member         Attn: John F. O'Reilly, Esq.
PO Box 102236                         2424 S. Manito Blvd.                     325 S. Maryland Parkway
Pasadena, CA 91189-2236               Spokane, WA 99203                        Las Vegas, NV 89101


Pamela Moffat PD                      Paul Feldstein                           Paul Singleton
33004 Christina Drive                 360 Paseo Pacifica                       11451 Shippigan Way
Dana Point, CA 92629                  Encinitas, CA 92024                      Cypress, CA 90630



Polar Leasing Inc.                    Porter Wright Morrris & Arthur, LLP      Prolacta Bioscience, Inc.
Attn: Bankr.Dept/Managing Member      Attn: Bankr.Dept/Managing Member         Attn: Scott A. Elster, CEO
4410 New Haven Avenue                 41 South High Street Suites. 2800-3200   757 Baldwin Park Blvd.
Fort Wayne, IN 46803                  Columbus, OH 43215-6194                  Duarte, CA 91010


Proleadsoft Inc.                      QBE Speciality Insurance Co.             RayBiotech 2013
Attn: Bankr.Dept/Managing Member      c/o CT Corporation                       Attn: Bankr.Dept/Managing Member
78 Abbott Avenue                      Attn: Managing Agent                     3607 Parkway Lane Suite 100
Daly City, CA 94014                   314 E. Thayer Ave.                       Norcross, GA 30092
                                      Bismarck, ND 58501

Regents of Univ. of California        Regents of Univ. of Minnesota            Richard A. Halfpenny Concept
Attn: Bankr.Dept/Managing Member      Attn: Bankr.Dept/Managing Member         Design Building Group Inc.
9500 Gilman Dr. #0687                 5960, PO Box 1450                        Attn: Bankr.Dept/Managing Member
La Jolla, CA 92093                    Minneapolis, MN 55485-5960               2471 April Breeze Lane
                                                                               Henderson, NV 89002
                   Case 21-11271-abl
Richardson & Associates                 Doc Advisors
                                       RNA   1 EnteredLLC 03/17/21 12:05:27    Page 20
                                                                               Rtech      of 24
                                                                                      Laboratories
Attn: Mark J Richardson Esq.           Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
1453 Third Street Promenade            1350 Treat Blvd., Ste. 290              P.O. Box 96314
Santa Monica, CA 90401                 Walnut Creek, CA 94597                  Chicago, IL 60693-6314


Rutan & Tucker LLP                     Scientific Distrib LLC                  Security National Insurance Co.
Attn: Milford W. Dahl, Jr., Esq.       Attn: Bankr.Dept/Managing Member        Attn: Christophr H. Foy, President
18575 Jamboree Rd., 9th Floor          dba Nurnberg Scientific                 800 Superior Avenue East, 21st Floo
Irvine, CA 92612                       PO Box 408 Lake                         Cleveland, OH 44114
                                       Oswego, OR 97034

Shani Diggs                            Sheppard Mullin                         SHGINS Insurance Solutions, LLC
1465 Forest Drive                      12275 El Camino Real Suite 200          Attn: Managing Agent
Akron, OH 44312                        San Diego, CA 92130-2006                2948 Nojoqui Ave., #2
                                                                               Los Olivos, CA 93441


Sidley Austin LLP                      Slater H. Lawrence                      Stearns Bank, N.A.
Attn: Bankr.Dept/Managing Member       c/o William R. Mitchell, Inc.           Attn: Managing Agent
P.O. Box 0642                          Attn: William R. Mitchell, Esq.         500 13th St.
Chicago, IL 60690                      101 Pacifica, Suite 155                 P.O. Box 77750
                                       Irvine, CA 92618                        Albany, MN 56307

Stris & Maher LLP                      Sullivan, Hazeltine, Allinson LLC       Sunstate Equipment Co.
Attn: Bankr.Dept/Managing Member       Attn: William D. Sullivan, Esq.         Attn: Bankr.Dept/Managing Member
725 S Figueroa St # 1830               919 N. Market Street, Ste. 420          PO Box 208439
Los Angeles, CA 90017                  Wilmington, DE 19801                    Dallas, TX 75320-8439


Synergy Legal                          Targeted Lease Capital                  Targeted Lease Capital LLC
Attn: Bankr.Dept/Managing Member       Attn: Managing Agent                    Attn: Managing Agent
1235 SE Morrison Street, 2nd Floor     5500 Main St., Suite 300                5500 Main St., Suite 300
Portland, OR 97214                     Buffalo, NY 14221                       Buffalo, NY 14221


Terminix Processing Center             Therapak Corporation                    Thermo Fisher Financial #1
Attn: Bankr.Dept/Managing Member       Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
PO Box 742592                          PO Box 843765                           PO Box 41602
Cincinnati, OH 45274-2592              Los Angeles, CA 90084-3765              Philadelphia, PA 19101-1602


Thermo Fisher Financial #2             ThermoFisher Financial Services, Inc.   TLM Consulting Group, Inc.
Attn: Managing Agent                   Attn: Managing Agent                    Attn: Bankr.Dept/Managing Member
168 Third Ave.                         168 Third Ave.                          3225 McLeod Drive, Ste. 100
Waltham, MA 02451                      Waltham, MA 02451                       Las Vegas, NV 89121


Travelers/Charter Oak Fire Ins. Co.    U.S. Small Business Admin. - EIDL       U.S. Small Business Administration
Attn: Managing Agent                   Attn: Bankruptcy Dept/Managing Agent    Attn: Bankruptcy Dept/Managing Age
One Tower Square                       409 3rd St., W                          409 3rd St., W
Hartford, CT 06183                     Washington, DC 20416                    Washington, DC 20416


Uline                                  Ullmers Dairy Equipment Inc.            UnitedHealthcare
Attn: Bankr.Dept/Managing Agent        Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
12575 Uline Drive                      8628 N. Brown County Line Road          PO Box 94017
Pleasant Prairie, WI 53158             Pulaski, WI 54162                       Palatine, IL 60094-4017
                   Case
Victor Pulver (Deceased)   21-11271-abl Videojet
                                         Doc 1 Technologies,
                                                 Entered 03/17/21
                                                             Inc. 12:05:27      Page International,
                                                                                VWR    21 of 24     LLC
9633 Oakdale Ave                        Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member
Chatsworth, CA 91311                    12113 Collection Center Drive           PO Box 640169
                                        Chicago, IL 60693                       Pittsburgh, PA 15264-0169


WaterSep Technology                     Western Institutional Review Board      Woodbury Law
Attn: Bankr.Dept/Managing Member        Attn: Bankr.Dept/Managing Member        Attn: Rodney S. Woodbury, Esq.
420 Maple Street, Ste. 1                1019 39th Avenue SE, Suite 120          50 S. Stephanie Street Suite 201
Marlboro, MA 01752                      Puyallup, WA 98374-2115                 Henderson, NV 89012


XACT, Inc.                              Abbott Laboratories                     Alta Partners
Attn: Managing Agent                    Attn: Hubert L. Allen, Gen. Counsel     Attn: Dan Janney
7755 Montgomery Road                    100 Abbott Park Rd.                     4 Embarcadero Ctr., Suite 2100
Cincinnati, OH 45236                    Abbott Park, IL 60064                   San Francisco, CA 94111


American Benefits, Inc.                 American Medical Concepts               Berry Investment, LLC
Attn: James J. Hisatomi, President      Attn: Bankrupcy Dept/Managing Agent     Attn: Andrew W. Berrey
4800 SW Griffith Dr #300                28050 SW Boberg Rd.                     1185 Jeffers Lane
Beaverton, OR 97005                     Wilsonville, OR 97070                   Sandpoint, ID 83864


Brickhouse Capital, LLC                 Connie Burnett-Ferraro                  Evolve BioSystems, Inc.
c/o Tiffany Christiason, Reg. Agent     515 Northridge Dr.                      Attn: Timothy B. Brown, CEO
8161 E. Indian Bend Rd., Suite 103      Boulder City, NV 89005                  2121 2nd St., Suite C108
Scottsdale, AZ 85250                                                            Davis, CA 95618


Fennemore Craig, P.C.                   Greater Nevada Credit Union             Hallie Stohler
Attn: Mark Hawkins, Esq.                Attn: Managing Agent/Bankruptcy Dep't   1801 La Cima
300 S. Fourth St., Suite 1400           P.O. Box 2128                           San Clemente, CA 92672
Las Vegas, NV 89101                     Carson City, NV 89702


James River Insurance Co.               Joseph Amato                            Liquid Gold, LLC
Attn: Richard J. Schmitzer, President   2857 Paradise Rd., Unit 2801            c/o RSW Consultants, LLC
P.O. Box 27648                          Las Vegas, NV 89109                     Attn: Robert Whitehead, Manager
Richmond, VA 23261-7468                                                         188 Golden Gate Point #102
                                                                                Sarasota, FL 34236

Morrison & Foerster, LLP                Nevada Attorney General's Office        Nevada Dept. of Taxation
Attn: Matthew A. Chivvis, Esq.          Grant Sawyer State Office Building      Grant Sawyer Office Building
425 Market St.                          555 E. Washington Ave. #3900            555 E. Washington Ave. #1300
San Francisco, CA 94105                 Las Vegas, NV 89101                     Las Vegas, NV 89101


Nevada State Health Division            Ni-Q, LLC                               Par Sandqvist
3811 W Charleston Blvd #104             Attn: Brent Houston                     1381 Adagietto Dr.
Las Vegas, NV 89102                     28050 SW Boberg Rd.                     Henderson, NV 89052
                                        Wilsonville, OR 97070


Prolacta Bioscience, Inc.               Prolacta Bioscience, Inc.               Raymond Pelvyak
c/o McCarthy & Kroes                    c/o CSC, as Registered Agent            26096 Kornblum Dr.
125 E. Victoria St., Suite A            1800 Highland Ave                       Escondido, CA 92026
Santa Barbara, CA 93101                 Duarte, CA 91010
Regents of the Univ.Case   21-11271-abl Robert
                       of California     Doc 1B. Entered
                                                   Fannon 03/17/21    12:05:27   PageDepartment
                                                                                 U.S.  22 of 24 of Agriculture
Attn: Charles F. Robinson, Gen. Counsel 27239 Red Maple St.                      1400 Independence Ave., SW
1111 Franklin St., 8th Fl.              Murrieta, CA 92562                       Washington, DC 20250
Oakland, CA 94607


U.S. Food and Drug Admin.              U.S. Small Business Admin.                U.S. Small Business Admin.
10902 New Hampshire Ave.               Nevada District Office                    SBA Disater Loan Service Center
Silver Spring, MD 20993-0002           Attn: Joseph Amato, Director              1545 Hawkins Blvd., Ste. 202
                                       300 South 4th St., Suite 400              El Paso, TX 79925-2652
                                       Las Vegas, NV 89101

William R. Mitchell, Inc.              Winston & Strawn LLP                      XACT, Inc.
Attn: William R. Mitchell              Attn: Nimalka Wickramasekera, Esq.        c/o Hand & Sullivan, LLC
1 Venture, Ste. 235                    333 S. Grand Ave., 38th Fl.               Attn: George F. Hand, Esq.
Irvine, CA 92618                       Los Angeles, CA 90071                     3442 Noth Buffalo Dr.
                                                                                 Las Vegas, NV 89129

Adamkin, David                         Andrews, Karen                            Benawara, Raghbir S.
9109 Brookwood Path                    2 Simmons Lane                            4206 Terri Lyn Lane
Louisville, KY 40241                   Greenwich, CT 06830                       Northbrook, IL 60062



Berkman, Marvin                        Berkman. Marvin                           Bertolone, Kristen E.
4512 Spring Blvd.                      4512 Spring Blvd.                         754 Avenue B
Eugene, OR 97405                       Eugene, OR 97405                          Redondo Beach, CA 90277



Bertolone, Mark                        Bertolone, Paul Michal                    Bertolone, Salvatore Brian
1311 Lexington Road                    763 North Hite Avenue                     1578 Jasmine Street
Louisville, KY 40205                   Unit #1                                   Denver, CO 80220
                                       Louisville, KY 40206


Bertolone, Salvatore J.                Bhutani, Vinod and Shalini                Bucino, John J.
2801 Rainbow Drive                     735 Mayfield Avenue                       10 Rio Vista Drive
Louisville, KY 40206                   Stanford, CA 94305                        Louisville, KY 40207



Bucino, Joseph J.                      Bull, Steven                              Chandler, Barry
2231 Aryness Drive                     1760 Steel Street,                        10080 150th Court North
Vienna, VA 22181                       Unit 4209                                 Jupiter, FL 33478
                                       Louisville, CO 80027


Cook Family Trust                      Cook, Thomas                              Davidson, Jim
c/o Thomas Cook, Trustee               2011 Woodford Place                       523 S. Gilpin Street
2011 Woodford Place                    Louisville, KY 40205                      Denver, CO 80209
Louisville, KY 40205


Dehler, George                         Dehler, Steve                             Diamond, Mark & Laura
6903 Timberwood Circle                 4231 Green Haven Lane                     24980 Terreno Drive
Crestwood, KY 40014                    Goshen, KY 40026                          Temecula, CA 92590
Doan, Al           Case     21-11271-abl Donatelli,
                                          Doc 1 Frank
                                                    Entered 03/17/21 12:05:27   Page 23 Rebecca
                                                                                Donatelli, of 24
4105 SW State Rt. D                       900 N. Washington Street              7375 Sherwood Drive
Kingston, MO 64650                        #203E                                 Huntington Beach, CA 92648
                                          Alexandria, VA 22314


Donn, Steven                              Donn, Steven and Paula                Fanaroff, Avroy
5712 Woodridge Court                      5712 Woodridge Court                  13909 LeHavre Drive
Ann Arbor, MI 48103                       Ann Arbor, MI 48103                   Palm Beach Gardens, FL 33410



Farrand, Suzanne                          Feldstein Family Trust                Feldstein Family Trust
13181 Millcroft Court                     360 Paseo Pacifica                    Attn: Pal Feldstein
San Diego, CA 92130                       Encinitas, CA 92024                   360 Paseo Pacifica
                                                                                Encinitas, CA 92024


Five Islands                              Ford, Gordon                          Hall, Sue
10 Norman Street                          c/o Crosslink Life Sciences           145 N. Crimea Street
Fairy Meadow NSW 2519, Australia          1880 Beaver Ridge Cir.                Ventura, CA 93001
                                          Norcross, GA 30071


Hawkins, Duane                            Hawkins, JD (Doug)                    Hayes, Wayne
9362 E Wilson Estates Ct.                 1029 S. Hughes Street                 38619 Donigan Road
Wichita, KS 67206                         Hamilton, MO 64644                    Brookshire, TX 77423



Houston, Bill and Susan                   Hubbard, John                         Hughes, Doug
21630 SW Stafford Road                    527 Club Lane                         9616 Beechwood Dr., NW
Tualatin, OR 97062                        Louisville, KY 40207                  Gig Harbor, WA 98332



Keen Growth Capital                       Keen Investments                      Kell, Alterman & Runstein, L.L.P.
Attn: Jerry Bello, Mng. Partner           513 Main St.                          Attn: Bankr. Dep't/Managing Agent
513 Main St.                              Windermere, FL 34786                  520 SW Yamhill, Suite 600
Windermere, FL 34786                                                            Portland, OR 97204


Koncurat, Pierre                          Le, Tao                               Makler, B
820 Gristmill Lane                        1011 Driftwood Lane                   c/o Medolac Laboratories, PBC
Westchester, PA 19380                     Elizabethtown, KY 42701               1031 Boulder City Pkwy.
                                                                                Boulder City, NV 89005


Medo, Elena M                             Medo, Jennifer                        Miller, James
c/o Medolac Laboratories, PBC             c/o Medolac Laboratories, PBC         516 Waterview Place
1031 Boulder City Pkwy.                   1031 Boulder City Pkwy.               New Hope, PA 18938
Boulder City, NV 89005                    Boulder City, NV 89005


Mischler, Frederick                       Mischler, John and Sherry             Mischler, Mark
712 Kyle Lane                             2864 Limekin Pike                     1405 Grasshopper Road
Lower Gwynedd, PA 19002                   Glenside, PA 19038                    Huntington Valley, PA 19006
Monahan, Vincent Case 21-11271-abl Monahan,
                                    Doc 1 Entered
                                              Yvette  03/17/21   12:05:27   Page 24
                                                                            Morris,   of 24
                                                                                    Mike
5, Cois Ri, Top Rd., Strandhill    17, Strand Road, Sandymount              33175 Temecula Parkway
Co. Sligo, Ireland                 Dublin 4, Ireland                        A627
F91 Y625                                                                    Temecula, CA 92592


N & H Ent, LLC, Attn: Nga T. Le     Nasief, Edmund                          Neugold, Doug
116 Bates Road                      10814 Meeting Street                    70 North Street
Elizabethtown, KY 42701             Prospect, KY 40059                      Goshen, CT 06756



Nguyen, Yung                        Rampton, John                           Stackle, James and Jennifer
1701 Gilgal Road                    13512 Aintree Avenue                    2168 Avenida Toronja
Turners Station, KY 40075           Draper, UT 84020                        Carlsbad, CA 92009



The Glen F. Raque 2012 Gift Trust   The Sue Lyddon Hall Family Trust        Wallsmith, Jim and Kay
8907 Dolls Eyes Street              145 N.Crimea St                         12601 Tealwood Dr.
Louisville, KY 40059                Ventura, CA 93001                       Indianapolis, IN 46236
